                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

DONTA JENKINS,
                                                           OPINION AND ORDER
                             Plaintiff,
                                                                  18-cv-412-bbc
              v.

SGT FIELDS, SGT KASTEL, J.O. RACHEL,
J.O. TURNER, J.O. POLLARD, J.O. BERGEVIN,
SHARON BESTERFELDT, DR. KENECHI ANULIGO,
KELSEY SIVERLING, ANNMARIE GEISS and
DENISE HURLESS,

                             Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Pro se plaintiff Donta Jenkins is proceeding on claims that correctional staff at the Eau

Claire County jail subjected him to unconstitutional conditions of confinement and that

mental health staff at the jail denied him treatment and medication for a mood disorder. (I have

updated the caption to reflect the correct spelling of defendants’ names.) Now before the

court are several motions filed by plaintiff, including three motions to compel, dkt. ## 54,

65 and 69, and two renewed motions for assistance in recruiting counsel, dkt. ##53 and 66.

For the reasons below, I am denying all of plaintiff’s motions.




                                          OPINION

                              A. Motions to Compel Discovery

       On April 16 and May 2, 2019, plaintiff filed motions to compel defendants to

produce the following evidence:

       •   Plaintiff’s mental health records from September 6, 2017 through June 19,

                                               1
           2018, including progress notes and reports from “Dr. Ken” and other
           providers and orders and dispensing records for all of his medications.

       •   Video footage of the three days that plaintiff was housed in a suicide watch
           cell and any other video footage showing defendants’ contact with plaintiff
           during the period at issue.

       •   All “Spellman log entries” and the contacts of the defendants.

       •   Jail policies and procedures regarding placement for mentally ill inmates
           threatening suicide and mental health treatment and services for inmates.

Dkt. ##54, 65. On May 8, 2019, plaintiff filed a third motion to compel, asking that the

court order defendants to respond to various requests for admission and interrogatories

because they had not yet done so. Dkt. #69.

       The motions will be denied because defendants either have already responded to

plaintiff’s requests or the deadline for defendants’ responses has not yet passed. In addition,

plaintiff did not meet and confer with any of the defendants before filing his motions, as he

is required to do under Fed. R. Civ. P. 37(a).




1. Mental health records

       Correctional staff defendants Sergeant Field, Sergeant Kastel, Officer Reischel, Officer

Turner, Officer Pollard and Officer Bergevin state that they told plaintiff that they are not

the custodians of plaintiff’s medical records, which must be obtained through Correct Care

Solutions. In October 2018, defendants provided plaintiff a medical authorization form and

instructions on how to complete and submit it.

       For their part, medical defendants Sharon Besterfeldt, Dr. Kenechi Anuligo, Kelsey



                                              2
Siverling, AnnMarie Geiss and Denise Hurless state that they will produce a list of the

medications that plaintiff was prescribed, but they object to producing plaintiff’s full mental

health file–which is over 400 pages–at their expense. Defendants are correct that they are

under no obligation to provide plaintiff free copies of his medical records.          Lindell v.

McCallum, 352 F.3d 1107, 1111 (7th Cir. 2003) (“[A] prisoner has no constitutional

entitlement to a subsidy to prosecute a civil suit; like any other civil litigant, he must decide

which of his legal actions is important enough to fund.”); Lucien v. DeTella, 141 F.3d 773,

774 (7th Cir. 1998) (“All § 1915 has ever done is excuse pre-payment of the docket fees; a

litigant remains liable for them, and for other costs”); Stewart v. Barr, 2005 WL 6166745,

at *2 (W.D. Wis. Nov. 30, 2005) (“[D]efendants have no obligation to provide plaintiff

with free copies of his medical records.”). As stated in the preliminary pretrial conference

order, “[i]f you are in an institution, you must use your own money or money from your

legal loan account to pay for copies. If you have reached your loan limit, or if you think you

will reach it during this case, then you must plan accordingly.” Dkt. #19 at 3.

       The correctional defendants have informed plaintiff how to gain access to his medical

records through Correct Care Solutions. In addition, the medical defendants have offered

to produce a hard copy of plaintiff’s medical file, which they obtained from the jail at their

own expense, if plaintiff pays for the copies of the file in advance. They also are willing to

provide an electronic copy of the records if plaintiff can confirm that he can receive the

electronic transmission through his facility. Accordingly, plaintiff’s motion to compel his

complete mental health record will be denied.



                                               3
2. Video footage, Spellman logs and jail policies

       The correctional staff defendants state that they have or will provide plaintiff copies

of the Spellman logs and jail policy and procedure regarding observation placement within

the required 30-day response period. They also have made available for plaintiff’s viewing

the only video footage recording in their possession that is responsive to plaintiff’s requests.

Before filing his first motion to compel on April 16, 2019, plaintiff had not submitted a

discovery request for jail policies and procedures regarding mental health treatment and

services for jail inmates, including those with serious mental health needs.

       Therefore, plaintiff’s motion to compel the video footage, Spellman logs and jail

policies and procedures will be denied. If plaintiff would like additional jail policies and

procedures, he should properly file and serve a request for production of documents and

allow defendants a full 30 days to respond before attempting to meet and confer with

defendants and filing any further motions to compel.




3. Requests for admission and interrogatories

       Plaintiff seeks answers to several requests for admission and interrogatories listed in

an attachment to his May 8, 2019 motion to compel. However, those requests were first

made on April 19, 2019, the medical defendants received them on April 23, 2019 and the

correctional staff defendants received them on May 1, 2019. Because plaintiff failed to allow

defendants a full 30 days to respond to his requests, his motion to compel will be denied as



                                               4
premature. (I note that plaintiff did not reply to defendants’ objections or otherwise inform

the court that he did not receive defendants’ responses within 30 days.)




                            B. Assistance in Recruiting Counsel

       In an order entered on January 18, 2019, I denied plaintiff’s request for assistance in

recruiting counsel because even though he had shown that he is indigent and cannot afford

to hire counsel, he had not yet met the other requirements, including making reasonable

efforts to find a lawyer on his own and showing that the legal and factual difficulty of the

case exceeds his ability to prosecute it. Dkt. #50 (citing Santiago v. Walls, 599 F.3d 749,

760-61 (7th Cir. 2010); Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007); Jackson v.

County of McLean, 953 F.2d 1070 (7th Cir. 1992)). On April 9 and May 2, 2019, plaintiff

filed renewed motions for assistance in recruiting counsel (which look to be identical) to

which he attached copies of letters from at least six different lawyers who denied plaintiff’s

request for representation. Although plaintiff has now satisfied the second requirement

regarding making reasonable efforts to find a lawyer on his own, he still has not provided

sufficient reasons from which I can conclude that his case is so complex or that his skills are

so poor that I should recruit a lawyer for him at this time.

       In his current motions, plaintiff repeats his concerns that the issues in his case are

complex and will require expert testimony and that he has limited access to legal materials

and a computer for research in segregation. However, as I explained to plaintiff previously,

the question is not simply whether a lawyer might do a better job. Court assistance in



                                               5
recruiting counsel is appropriate only when the plaintiff demonstrates that his is one of those

relatively few cases in which it appears from the record that the legal and factual difficulty

of the case exceeds his ability to prosecute it. Pruitt, 503 F.3d at 654-55. Plaintiff has

demonstrated in this lawsuit and in his previous lawsuits in this court that he is capable of

preparing legible and coherent filings, identifying relevant facts and legal standards,

presenting evidence and making logical arguments.

       Although I understand that plaintiff is concerned with his limited experience and

access to legal materials, his primary task at this stage is telling the court what happened,

when, where and who was involved. His efforts should focus on obtaining the evidence he

needs to prove his claims, including collecting medical and other jail records, declarations

from witnesses and any other relevant documents or evidence.

       Accordingly, I will deny plaintiff’s second and third requests for assistance in

recruiting counsel for the same reasons as I denied his original request. If plaintiff’s claim

survives summary judgment and he can show that he is unable to represent himself at trial,

he is free to renew his motion for court assistance in recruiting counsel at that time.




                                           ORDER

       IT IS ORDERED that

       1. Plaintiff Donta Jenkins’s motions to compel defendants’ production of evidence,

dkt. ##54, 65 and 69, are DENIED.



                                               6
      2. Plaintiff’s motions for assistance in recruiting counsel, dkt. ##53 and 66, are

DENIED without prejudice.

      Entered this 14th day of June, 2019.

                                 BY THE COURT:

                                 /s/
                                 _______________________
                                 BARBARA B. CRABB
                                 District Judge




                                             7
